                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                    )
                                             )
                    Plaintiff,               )                8:18CR280
                                             )
       vs.                                   )
                                             )
STEVEN F. WHITESEL                           )                  ORDER
                                             )
                    Defendant.               )


      This matter is before the court on the Unopposed Motion to Continue Trial [13].
Counsel needs additional time to negotiate a resolution of the matter short of a trial. For
good cause shown,

       IT IS ORDERED that the Motion to Continue Trial [13] is granted, as follows:

       1. The jury trial now set for December 31, 2018, is continued to March 4, 2019.

       2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
          justice will be served by granting this continuance and outweigh the interests
          of the public and the defendant in a speedy trial. Any additional time arising
          as a result of the granting of this motion, that is, the time between today’s
          date and March 4, 2019, shall be deemed excludable time in any
          computation of time under the requirement of the Speedy Trial Act. Failure to
          grant a continuance would deny counsel the reasonable time necessary for
          effective preparation, taking into account the exercise of due diligence. 18
          U.S.C. § 3161(h)(7)(A) & (B)(iv).

       DATED: December 7, 2018.

                                         BY THE COURT:


                                         s/ Susan M. Bazis
                                         United States Magistrate Judge
